June 13, 1955


Mr. Carl c. Conley                    Opinion No. S-161
County Attorney
Ramondvtlle, Texas                    Re:   Authority of Commissioner’s
                                            Court to employ non-exports
                                            to assist County Board of
Dear Mr. Conley:                            Equalization.

               You request the opinion of this office on three questions
presented in your letter of April 21, 1955, which reads as follows:

       “The County Auditor of Willacy Counfy, with the follow-
       ing statement of facts, presents the following questions
       for your consideration:

               “The Willacy County Board of Equalization
               are endeavoring to ascertain the value of the
               improvements and lands in .Willacy County.

               “They have hired individuals from each pre-
               cinct to gather, compile and furnish all avail-
               able information and data for use by the Board
               of Equalization in determining the proper valua-
               tion to be placed upon lands and improvements
               within Willacy County.

               “This is being done without the approval of the
               Assessor-Collector   of Taxes.  The individuals
               are not classed as tax experts.

                “Question No. 1. Can the Board of Equalization
               legally hrre these individuals without the approv-
               al of the Assessor-Collector   7

               “Question No. 2. Does the hiring of the individuals
               to aid the Board of Equalization ursurp the consti-
               tutional powers and duties of the Tax Collector-
               Assessor 7

               ‘Question No. 3. lf the above is legal. out of
               what fund or funds can the individuals be paid?“’

               Your questions     may be answered by a general discussion;
hence, categorical   answers   are not required.
                        w-m..   -,-       _.   --




                                                                              .



Mr. Carl C. Coaley, Page 2 (Opinion No. S-161)



                Sect@     18 of Article   V of the Constitution provides fn part
as follows:

                -Each County shall . . l be divided into four com-
        missioners’ precincts in anch of which there shall be
        elected by the qualified voters thereof one county com-
        missioner, who ahall hold his office for two years . . .
        The couaty commissionero     so chosen, with the county
        Judge, as presiding officer. shall cqmpose the County
        Commissioaers    Court. . .”

                Section 18 of Article VIII of the Constitution provides as
follows :

                “The Legislature shall provide for equalizing,
        as near as may be, the valuation of all property sub-
        ject to or rendered for taxation, (the County Commis-
        sioner’s Court to constitute a board of equalisatioa);
        and inay also provide for the Classification of all lands
        with refereztce to their value ig the several counties.’

                The foregoing are the basic constitutional provisions per-
taining to the Commissioner’s   Court as a Board of Equalisation. Sgctlon
14 of Artkle VIII of the Constitution. d~ealitigwith the Tax Assessor-
Collector, is .a8 follows:

                 'There shall be elected by the qualified electors
        of each county at the same time and under the same.law
        regulating~theelection of state and county offxers. an
        Assessor AND ,COLLECTOR of Taxes; who shall hold
        his office for IWO (2) years and until his successor is
        elected and qualified; AND SUCH ASSESSOR AND COL-
        LECTOR’OF TAXES SHALL PERFORM ALL THE DU-
        TIES WITH RESPECT TO ASSESSING PROPERTY FOR
        THE PURPOSE OF TAXATXJN AND OF COLLECTING
        TAXES AS MAY BE PRESCRIBED BY THE LEGISLA-
        TURE..     (Emphasis added.1

                By virtue of Section 16 of Article VIII of the Constitution
the sheriff, in addition to his other duties, serves as Tax Asshssor-Col-
lector in counties of 10,000 populatirrnor less.

                 As will be observed by an examination of Section 18 of Ar-
ticle VIII of the Constitution, supra. the County Board of Equallsatlon is
simply the County Commissionei’s        Court sitting in a valuatlqn of property
capacity. Strictly speaking, the Board of Equalization possesses no powers
except to equallse values, It has ne power as such to maks contracts.
This power is vested in the Commiziioner’s        Court. The Tax Assessor-
Collector iS a coostitutional officer *ad the Commissioner.% Courtis a
constituttonal court with   i& jurisdi;=ion limited to county business.
Mr. Carl C. Conley,Page3(0pinion       No. S-161)



                Article 7211, Vernon’s Civil Statutes, outlines the proce-
dure to be followed by the Tax Assessor-Collector       in situations where
property has been rendered to him by taxpayers as well as where the
taxpayer’s valuation, as fixed by him. does not reflect actual values and
to which the Assessor-Collector     does not agree. The statute further di-
rects that the Assessor-Collector     shall *furnish such rendition together
with his valuation thereon. to the Commissioner’s       Court. In addition to
this article of the statute, provision is made which directs the Assessor-
Collector to transmit to the Commissioner’s       Court sitting as a Board of
Equalization, assessments of rendered and unrendered property. (Articles
7218, 7206, 2217.) After there has been returned to the Assessor-Collector
by the Commissioner’s     Court (Board of Equalization) the list of rendered
and unrendered property theretofore equalized by the Board of Equaliza-
tion as to the values, the Assessor-Collector,     using forms prescribed by
the Comptroller, proceeds as follows:

                “(1)   He assesses   all unrendered property.

               “(2) He prepares ‘rolls or books’ of all ren-
               dered and unrendered real and personal prop-
               erty. Four rolls of the rendered, and three
               copies of the unrendered property assessments
               are required, one copy of each to be distributed
               to the Comptroller, and one copy of each to the
               County Clerk’s office ‘for the inspection of the
               pub tic. ’

               “(3) On or before August 1st the Assessor-
               Collector transmits to the Board of Equalixa-
               tion his ‘rolls or assessment books’, with his
               affidavit attached thereto in a form directed
               by statute.

               “(4) When transmitting the ‘rolls or assessment
               books’ the Assessor-Collector   also delivers to
               the Board of Equalization ‘all the lists, statements’
               theretofore received by him. and these lists and
               statements are filed in the County Clerk’s office
               and are available for inspection by the public.

                “(5) The Board of Equalization, after it has ex-
                amined and approved the ‘rolls or assessment
                books’ transmits copies to the Comptroller,
                County Clerk, and the Assessor-Collector.”

                The tax r.oll being thus completed by the Assessor-Collector,
it is submitted to the Commissioner’s     Court (Board of Equalization) for
final approval if found to be correct.   This roll, as finally approved, is re-
turned to the Assessor-Collector     by the Commissioner’s    Court (Board of
Equalization) and he proceeds to collect the taxes .therein levied as author-
taed by Article 7253, V.C.S.
- 0
.. .


       Mr. Carl C. Conley,    Page 4 (Opinion No. S-161)



                       The foregoing constitutes the tibnstitutional and statutory
       basis of assessing and equalizing property for taxation and it will be ob-
       served that the relationship between the Commissioner’s      Court (Board
       of Equalisation) and ~theAssessor-Collector   in this assessing and equal-
       izing process is definitely defined.

                         It is observed that none of these constitutional and shtu-
       tory provisions specifically confer any power upon the Commissioner’s
       Court to employ outside or independent help either to assist the Tax
       Assessor-Collector       or the Commissioner’s    Court’ sitting as a Board of
       Equalization in the performance of their respective official duties. It
       has been definitely decided by our courts, however; that the Commis-
       sioner’s Court has the implied power to employ independent assistants
       to assist in arriving at the value to be fixed by the Commissioner’s        Court
       as a Board of Equalisation where’technical or special knowledge is neces-
       sary and which knowledge the Commissioner’s          Court would not, be pre-
       sumed to possess, such for example as oil property or any other type of
       property in which skilled or technical knowledge is necessary in order
       to attain a fair valuation.    One of the first cases to consider the authority
       of the Commissioner’s       Court to employ outside help in valuing property-
       is Roper v. Hall, 280 S.W. 289 (Tex.Civ.App. 1926). in which the court’
       held that the Commissioner’s       Court of Freestone County had authority to
       make a contract with a private individual to list owners or all producing
       oil and gas properties within the county and make a valuation of all pipe-
       lines, refineries, tank farms, tankage, etc ., used in connection with oil
       and gas development, including transportation facilities.        The court based
       its decision upon the premise that the value of the particular kind of prop-
       lrty involved could not have been determined by one who possessed only
       ordinary knowledge as to such property and hence the court had the im-
       plied authority to secure the services of an expert as to the value of such
       property. The court was careful to point out, however, that the contract
       precluded the possibility that the expert would perform any of the duties
       imposed by law on the Tax Assessor-Collector         or the Board of Equallsa-
       tion, stating that the purpose of the contract was merely       to aid such offi-
       cers in the performance of their duties. The next case in which the court
       had occasion to consider the power vested in a taxing authority to employ
       assistants in arriving at fair appraisals is Simkins v. City of Corsicana.
       06 S.W.Zd 792 (Tex.Civ.App.       1935). In this case the court said:

                       “We know of no valid reason why a tax board can-
              not employ an expert to assist it in arriving at the true
              value of taxable property, and when such expert has been
              employed the board should have a right to take into con-
              sideration the information so furnished by him in aseer-
              taming the true value of property for tax purposes.    , . .
              But it must be remembered that such experts so employed
              bear no official relationship to the property owner and have
              no statutory authority to fix the value at which the proper-
              ty is to be assessed. . . .
                                                                                 -9
                                                                                      --

Mr. Carl C Conley, Page 5 (Opinion No. S-161)



                  The same problem was later presented and ruled upon in
the case of Marquart v. Harris County, 117 S.W.Zd 494 (Tex.Civ.App.      1938,
error dism.), and the contract consared     in that case was condemned by
the court because of its broad application to all of the taxable property in
the county and, in effect, superseded the statutory powers of the Tax As-
sessor-Collector.     The case followed, however, the previous decisions
that contracts of employment of experts to aid in valuing certain types of
property were legal and constituted an appropriate expenditure of public
funds. Under the’statement of facts submitted by you, concededly the per-
sons to be employed by the Commissioner’s      Court are not experts, nor
does it appear that any properties are involved that would require expert
knowledge in the proper appraisal of their value for taxation purposes.
Presumably, the Tax Assessor-Collector      and the Board of Equalization
whose duty it is to assess property and to equalize its value would pos-
sess the same general information and knowledge that the persons possess
who are to be employed.

                The last case to consider this problem is Crosby v. P. L.
Marquess and Co., 226 S.W.2d 461 (Tex.Civ.App.      1950. error ref. n.r;e.),
whtch case uphoms the validity of an appraisal and valuation contract
which had been entered into by the trustees of the Kuntz Independent School
District and P. L. Marquess and Company. This case has apparently gone
further than any prior case in upholding the validity of a contract to ap-
praise property in behalf of a taxing district.  A careful reading of the
case, however, does not compel the conclusion that Roper v. Hall and Mar-
quart v. Harris County, supra. are to be disregarded.     In this case the
court stated specifically that it followed the case of Roper v. Hall and that
case does not extend the implied doctrine applicable to appraisal contracts
beyond expert and technical knowledge. Furthermore, the court. stated
that the testimony revealed that the Marquess Company worked with the
Tax Assessor-Collector     of the school board. They did not attempt to value
land in the school district but merely supplied information and made ap-
praisals of improvements.




                                SUMMARY


                The Commissioner‘s   Court does not have the au-
        thority to employ and pay from public funds laymen con-
        cededly possessing no special or technical skill in the
Mr. Carl C. Conley, Page 6 (Opinion No. S-161)



        evaluation of property to assist them as a Board of
        Equalieation tn equalizing the taxable values of all
        tzixabls property in the county.

APPROVED:                            Yours   very truly.

John Ate hison                      JOHN BEN SHEPPERD
Reviewer                            Attorney General

J. C. Davis., Jr.
Reviewer

Robert S. Trotti
First Assistant
                                    By
                                     Atow
                                      .. Assistant

John Ben Shepperd
Attorney General